DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The Examiner acknowledges the amendments to address the specification and drawings. The previous specification and drawing objections are withdrawn.
	
	The Examiner acknowledges the amendments to address the claim objections. The previous objection is withdrawn.

	The Examiner acknowledges the amendments to address the 112b rejections. The prior 112b rejections are withdrawn.

	The Examiner acknowledges the amendments submitted 3/31/2022. The amendments do not overcome the reference of Park as addressed in the rejections and the arguments below.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5 and 11-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Park (US20190078561).

	Regarding claim 1, Park discloses a bicycle tool (Figure 1 Element 100), comprising 
	a valve connection means (Figure 1 Element 106), and 
	a tool element (Figure 1 Element 102) being connecting with the valve connection means in its longitudinal direction (See annotated drawing below).

    PNG
    media_image1.png
    227
    684
    media_image1.png
    Greyscale


	Regarding claim 2, Park discloses the bicycle tool according to claim 1, wherein the tool element comprises a receiving space (Figure 2 Element 208).

	Regarding claim 3, Park discloses the bicycle tool according to claim 2, wherein the receiving space is closed by a closing element (Figure 2 Element 206). 

	Regarding claim 4, Park discloses the bicycle tool according to claim 2, wherein the closing element is connected with a tool which is disposable in the receiving space. Annotated drawing below shows Closing Element 206 connected with the Tool Element 102 which is disposable into the Receiving Space Element 208.

    PNG
    media_image2.png
    534
    584
    media_image2.png
    Greyscale


	Regarding claim 5, Park discloses the bicycle tool according to claim 2, wherein the closing element comprises a thread (Figure 2 Element 208 and Paragraph 0029 Lines 5-7 reads “Lower portion 206 of the valve core tool 102 is male threaded, and sized to mate with a female threaded socket 208 inside the first end 110”) in order to be connectable with the tool element.

	Regarding claim 11, Park discloses the bicycle tool according to claim 1, wherein the tool element comprises a tool holder (Figure 3 Element 200 would be capable of holding a tool) at an end facing away from the valve connection means. 

	Regarding claim 12, Park discloses the bicycle tool according to claim 11, wherein the tool holder is suitable for receiving a bit (Figure 3 Element 200 would be capable of holding a bit having a shape having two flat edges), wherein a longitudinal axis of the bit is arranged perpendicular to a longitudinal axis of the valve connection means. NOTE: Currently, the claim does not require a particular style of bit.

    PNG
    media_image3.png
    403
    471
    media_image3.png
    Greyscale


	Regarding claim 13, Park discloses the bicycle tool according to claim 2, wherein the tool element is at least in the area of the receiving space formed cylindrically. As seen in figures 1-2, the tool element 102 and the receiving space 208 are both cylindrical. 

	Regarding claim 14, Park discloses the bicycle tool according to claim 1, wherein a further tool element is provided between the valve connection means and the tool element and/or at a side of the valve connection means opposite the tool element, wherein the further tool element comprises a receiving space for tools. Paragraph 0034 Lines 1-6 disclose that the first end 110 may have a female socket sized to receive the lower portion 206 of the valve core tool 102. This socket may be larger, creating a space for storage with the valve core tool acting as a removable cap. Therefore, this storage space may be considered the tool element as it is a space that would be capable of receiving tools.

Claim(s) 1 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tien (US20170113338).

	Regarding claim 1, Tien discloses a bicycle tool (Abstract. This tool would be capable of being used on a bicycle), comprising
	a valve connection means (Figure 4 Element 124), and 
	a tool element (Figure 3 Element 150 and 117) being connected with the valve connection means in its longitudinal direction.

	Regarding claim 15, Tien discloses a bicycle tool kit comprising a bicycle tool according to claim 1 and a gas cartridge (Figure 7 Element 50).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6-10 are rejected under 35 U.S.C. 103 as being unpatentable over Park in view of Wu (DE102010016294).

	Regarding claim 6, Park discloses the bicycle tool according to claim 1, wherein the closing element comprises a connection element at a side facing the valve connection means for connecting with the valve connection means. The closing element 206 connects to element 208 of the pump body Element 104 and the valve connection means Element 106 is connected to Element 108 which connects to Element 104. The connection element is the connection between Element 104 and 108. Park does not show the internal structure of the pump nor explicitly disclose how the connection element connects with the valve connection means.
	Wu teaches that a valve connection element (Wu Element 40 has threaded connecting portion 41, Paragraph 0022 of translated description) may have a threaded connection on one end to allow for connection to a pump on the end opposite the valve connection means. This would allow the closing element to comprise a connection element for connecting with the valve connection means. 
	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Park to incorporate the teachings of Wu to provide a connection element on the closing element for connecting with the valve connection means. Doing so would allow the valve connection means to connect to an air pump or other device to allow air to flow through the valve connection means for inflating a tire. 

	Regarding claim 7, Park in view of Wu discloses all elements of the current invention as stated above including wherein the connection element is a thread. Claim 6 rejection above discloses how Park is modified by Wu to show the connection element can be a thread.

	Regarding claim 8, Park in view of Wu discloses the bicycle tool according to claim 6, wherein the valve connection means comprises an inner thread (Park Paragraph 0025 Lines 11-12 discloses Pump head 106 may be threaded) for connecting with the connection element, wherein the inner thread is configured such that it is screwable onto a bicycle valve. Paragraph 0025 Lines 8-11 discloses “The pump assembly 104 draws air into the chamber through a one-way valve, and then pushes it out through a pump head 106 connected to a valve stem.” Element 106 would be capable of being screwed onto a bicycle valve.

	Regarding claim 9, Park in view of Wu discloses the bicycle tool according to claim 6, wherein the valve connection means comprises a receiving element (Figure 1 Element 106) at a side opposite the connection element for connecting with a bicycle valve or gas cartridge. The receiving element disclosed by Park would be capable of connecting with a bicycle valve or gas cartridge. 

	Regarding claim 10, Park in view of Wu discloses the bicycle tool according to claim 9, wherein the receiving element comprises an inner thread. Paragraph 0025 Lines 11-12 disclose that Element 106 may be threaded.


Response to Arguments
Applicant's arguments filed 3/31/2022 have been fully considered but they are not persuasive. 
	The applicant argues that “Park does not disclose, teach, or suggest the use of a tool element for holding a bit as in the claimed subject matter of amended claim 1”. The Examiner respectfully disagrees. Claim 1 recites “wherein the tool holder is suitable for receiving a bit, wherein a longitudinal axis of the bit is arranged perpendicular to a longitudinal axis of the valve connection means, or is formed as a ratchet.” As addressed in the Non-Final Rejection, the valve core tool 102 is on an end facing away from the valve connection means, would be suitable for holding a bit having a shape that is the same as the opening.  Furthermore, since the claim does not explicitly require that the longitudinal axis of the bit is arranged perpendicular to a longitudinal axis of the valve connection means, while the bit is located within the tool holder (emphasis added), then the longitudinal axis of the bit could be arranged perpendicular to a longitudinal axis of the valve connection means if desired.  In other words, the claim does not recite any language requiring the main body of the pump or tool to be used as a tool grip to rotate the bit. The valve core tool 102 is separated from the main body of the tool 100 during use, but there is no language requiring the tool element to be connected to the valve connection means during use.
As shown in figures 5B and 6B, the hole for accepting the valve core, or a suitable bit, is accessible on both sides of the tool 102 and would therefore be able to accept a bit having a suitable shape to fit in the opening and would be able to be used while the tool element remains in connection with the valve connection means. Furthermore, the valve connection means 106 is connected to flexible hose 108 and would allow the longitudinal axis of the valve connection means to be arranged in any orientation including being perpendicular to the longitudinal axis of the bit.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Tien (US20170113338) discloses a portable power tool having a valve connection means (Figure 4 Element 123) and a tool element with a holder (Figure 4 Element 117) suitable for receiving a bit and the bit being arranged perpendicularly to the longitudinal axis of the of the valve connection means.

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB ADAM MONTGOMERY whose telephone number is (571)272-6042. The examiner can normally be reached Monday-Friday 8:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando Aviles-Bosques can be reached on (571)270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JACOB ADAM MONTGOMERY/Examiner, Art Unit 3723                                                                                                                                                                                                        
/ORLANDO E AVILES/Supervisory Patent Examiner, Art Unit 3723